                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:08-CR-00134-RJC



USA                                   )
                                      )
   v.                                 )              ORDER
                                      )
JAIME SANDOVAL (19)                   )
                                      )
      THIS MATTER is before the Court upon granting in part Petitioner’s

Motion to Vacate his sentence. (Doc. No. 1685: Order).

       IT IS, THEREFORE, ORDERED that the United States Marshal have

Jaime Sandoval (Reg. No. 23078-058) present in Charlotte, North Carolina

forthwith, but not later than October 29, 2020, at 9 a.m. for a sentencing hearing.

        The Clerk is directed to certify copies of this Order to Counsel for the

Defendant, the United States Attorney, the United States Marshals Service, and

the United States Probation Office.

 Signed: September 30, 2020




        Case 3:08-cr-00134-RJC Document 1703 Filed 09/30/20 Page 1 of 1
